              Case 2:19-cr-00375-HB Document 20 Filed 07/03/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERi~ DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMErucif'f              LED
         v.                         JUL O3 2019       CRIMINAL NO. 19-

CERTAIN PERSON                   l<ATE BAP.'<i\'IAN, Clerk UNDER SEAL
                                By              Dep. Clerk
                                               ORDER

                 AND NOW,     thisJ'fa-y of July, 2019, upon consideration of the Government's
Motion to Impound Information, and accompanying docket papers, and after balancing the

public right of access to court documents with the government's interest in protecting an ongoing

criminal investigation and protecting the safety of cooperating witnesses in this matter, it is

hereby

                                          ORDERED

that the within Information and accompanying docket papers are IMPOUNDED and to be

retained in the custody of the Clerk of Court until further order of the Court or until notified by

the United States Attorney, or his representative, except that the Clerk is authorized to disclose to

the attorney for the government the docket number and district court judge assigned to the case,

and the attorney for the government is authorized to disclose the Information to the district court

judge assigned to the case.   The Clerk of Court is directed to make no public docket entry of the
           Case 2:19-cr-00375-HB Document 20 Filed 07/03/19 Page 2 of 4



sealed documents and motion and order to seal, and to provide copies of all sealed documents

only to representatives from the United States Attorney's Office.



                                             BY THE COURT:




                                             United States Magistrate Judge
                  Case 2:19-cr-00375-HB Document 20 Filed 07/03/19 Page 3 of 4
.,,


                             IN THE t;NITED ST ATES DISTRICT COURT

                          FOR THE EASTER.~ DISTRICT OF PE~NSYLVANIA


      UNITED STATES OF AMERICAFILED

             v.                            JUL D3:2019     CRIMINAL NO. 19-         C!rt, g75'
      CERTAIN PERSON                  e~TE BARKM~N. Clerk UNDER SEAL
                                     -     - Dep. Clerk
                                MOTION TO IMPOUND INFOR.\1ATION

                     The United States of America, by and through its attorneys, William M.

      McSwain, United States Attorney for the Eastern District of Pennsylvania, and Jerome M.

      Maiatico and Kelly Harrell, Assistant United States Attorneys for the District, moves to impound

      the within documents and in support of its Motion states as follows:

                     1.      The within Information, and accompanying docket papers, are documents

      which, if made public would jeopardize the government's interest in protecting an ongoing

      criminal investigation and protecting the safety of cooperating witnesses in this matter.

                     2.      Although the public has a common law right of access to judicial

      proceedings and papers, matters relating to protecting an ongoing criminal investigation and

      protecting the safety of cooperating witnesses, are traditionally conducted ex parte and in

      camera, with deference to the government's determination that the information should be sealed.

                     3.      Accordingly, balancing the public's right of access to judicial documents

      with the government's interest in not jeopardizing an ongoing criminal investigation and

      protecting the safety of cooperating witnesses in this matter, the government respectfully

      requests that the government's Motion be GRANTED. The government further requests that the

      Clerk of Court be directed to make no public docket entry of the sealed documents and motion
               Case 2:19-cr-00375-HB Document 20 Filed 07/03/19 Page 4 of 4
It




     and order to seal, and to provide copies of all sealed documents only to representatives from the

     United States Attorney's Office.



                                                  Respectfully submitted,

                                                  WILLIAM M. MCSWAIN
                                                  United States Attorney




                                                      me M. Maiatico
                                                   elly Harrell
                                                  Assistant United States Attorneys
